Title: From George Washington to Samuel Mickle Fox, 14 July 1799
From: Washington, George
To: Fox, Samuel Mickle



Sir,
Mount Vernon 14th July 1799

In due course of the Mails, I have been honoured by the receipt of your favours of the 2d and 6th instant. and thank you for the trouble you have taken in reminding Mrs Ritchie of my demand upon her deceased husbands Estate, and for forwarding my letter to the Honble Jas Ross.
If, from the money paid into the Bank of Pennsylvania by Judge Addison, on my A/c, Fifteen hundred dollars could be transfered to the Bank of Alexandria, or that of Columbia; or, if neither of these can be done—then in a secure manner in Southern notes, it would accomodate me, greatly.
The residue of the $1568 deposited by Judge Addison, & the $250 placed to the a/c of Mr Ross, as my Agent, may remain for further appropriation, expecting to have a call for it in the City of Philadelphia. With respectful esteem—I am Sir Your Most Obedt & Obliged H. Ser⟨vt⟩

Go: Washington

